DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on March 11, 2021 have been fully considered but they are not persuasive. 
	Applicant remarks that Yamanaka fails to disclose or suggest the added features that the end surface of the document cover has the indication, and that the indication is disposed at a position higher than the control panel (see Fig.5).
	It is not that it is a matter of design choice to have the indication placed at the end surface of the document cover and the indication is disposed at a position higher than the control panel.  For instance, Okamoto (US Publication No. 2020/0285188) discloses an image forming apparatus with NFC indication placed in different places such as 400A, 400B and 400C (Fig.2A).  Yuzawa (US Publication No. 2014/0146334) discloses a printer or a copy machine with NFC indicator (6 or 21) placed in different place as such as on the top, on the side, in front of the cover (Figs. 1, 2, 4, 7, and 8).  In addition, Tsujimoto (US Publication No. 2014/0253949) discloses an multi-function peripheral (MFP) with a front upper surface 22 and an NFC board 70 which is mounted in different places, e.g. left portion of the front surface 22 (Figs. 1 and 10), and Naka (US Publication No. 2015/0002878) discloses an MFP 102 capable of connecting to a 
	Yamanaka et al (US Publication No. 2016/0224289) discloses an NFC indicator 360 in front and upper surface of the apparatus.  Yamanaka does not directly teach that the NFC indicator 360 is not in the front of the cover of the MFP, but it is a matter of design choice to modify the NFC indicator 360 to be in front of the cover as taught in Tsujimoto since that would lead to the same result and the indication permit a user to readily identify both the indication and the control panel by looking in one direction without the control panel larger (page 5 of the Remarks/Arguments).
	The rejection of the claims is modified due to the amendment of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (US Publication No. 2016/0224289).
	Concerning claim 1, Yamanaka discloses a document scanner (Fig.5), comprising:

a document cover (feeder 4) disposed above the casing, the document cover having one end portion and the other end portion opposite to the first end portion in a first direction and configured to pivotally move about the one end portion between a closed position in which the other end portion of the document cover covers the document glass and an open position in which the other end portion of the document cover uncovers the document glass, the other end portion of the document cover having an end surface that intersects, when the document cover is at the closed position, with an upper surface of the document glass, the end surface having an indication 360) indicating a location to which an external device (400, Figs.1-2) is to be brought into proximity to establish short-range wireless communication between the document scanner and the external device (400), (Figs.1-4, 5-7; Abstract; paragraphs 37-40, 42-48, 71-73, 85-87); and
a control panel (300, Fig.5) configured to enable an operation of the document scanner, the control panel being disclose closer to one end of the document glass in a second direction perpendicular to the first direction and parallel to the document glass than the other end of the document glass opposite to the end in the second direction.
	Yamanaka does not directly teach that the indication of the document cover is disposed at a position higher than the control panel and at a position overlapping the 
	Concerning claims 2-10, Yamanaka in view of Tsujimoto et al further teaches the document scanner according to claim 1, wherein:
- the auto document feeder includes the end surface (claim 2);

- an angle of the control panel relative to the indication is changeable (Figs.3, 4; paragraphs 47-48), (claim 5);
- a USB port (311, Fig.7) disposed on a side surface of the control panel closer to a center of the casing in the second direction (paragraphs 63, 68, 70), (claim 6);
- the auto document feeder includes a motor disposed at the one end portion of the document cover in the first direction (50, 104-106), (claim 7);
- a circuit board that enables the short-range wireless communication, the circuit board located, facing the indication, inside the document cover (321, 322, Fig.7; Abstract; paragraphs 38-43, 71-73), (claim 8);
- the document cover includes a grip disposed at the other end portion of the document cover, and the circuit board is located at a position overlapping with the grip when viewed from a second direction perpendicular to the first direction and parallel to the document glass (Fig.5; paragraphs 50-51), (claim 9);
- the document cover includes a grip disposed at the other end portion of the document cover, and the indication is located at a different position in a second direction perpendicular to the first direction and parallel to the document glass from the grip (depending the angle of the operation panel when moving), (Figs. 3, 4, 5, 19), (claim 10).
	Concerning claim 11, Yamanaka et al discloses an image forming apparatus (Fig.5) comprising the document scanner according to claim 1; and an image forming .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. Okamoto (US Publication No. 2020/0285188) discloses an image forming apparatus with NFC indication placed in different places.
	b. Yuzawa (US Publication No. 2014/0146334) discloses a copy machine with NFC indicator placed in different place as such as on the top, on the side, in front of the cover.
	c. Naka (US Publication No. 2015/0002878) discloses an MFP capable of connecting to a smart phone through wireless communication wherein the NFC indicator can be in front or up surface of the cover.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-VINH THI NGUYEN whose telephone number is (571)272-7466.  The examiner can normally be reached on Monday-Friday 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANH-VINH T NGUYEN/Primary Examiner, Art Unit 2672                                                                                                                                                                                                        
ANH-VINH THI NGUYEN
Primary Patent Examiner
Art Unit 2676



March 25, 2021